NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 12 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THE BURLINGTON INSURANCE                        No.    16-16899
COMPANY,
                                                D.C. No.
                Plaintiff-Appellee,             3:15-cv-00489-MMD-VPC

 v.
                                                MEMORANDUM*
ROSA DE LA PUENTE; et al.,

                Defendants-Appellants,

and

CESAR SALMORAN, doing business as
Mambo’s Night Club,

                Defendant.


THE BURLINGTON INSURANCE                        No.    16-16986
COMPANY,
                                                D.C. No.
                Plaintiff-Appellee,             3:15-cv-00489-MMD-VPC

 v.

CESAR SALMORAN, doing business as
Mambo’s Night Club,

                Defendant-Appellant,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
and

ROSA DE LA PUENTE; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                           Submitted December 6, 2017**
                             San Francisco, California

Before: M. SMITH and IKUTA, Circuit Judges, and MCAULIFFE,*** District
Judge.

      Rosa De La Puente, Monica Varela, and Neiry Mora (the “De La Puente

Appellants”), and Cesar Salmoran, appeal the district court’s entry of summary

judgment in a declaratory judgment action brought by The Burlington Insurance

Company (“Burlington”). At issue is whether an insurance policy limits coverage

to $25,000 for injuries sustained by the De La Puente Appellants on a nightclub’s

premises, because those injuries arose out of an assault and battery. The district

court held that it did, and we affirm. We have jurisdiction under 28 U.S.C. § 1291.




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Steven J. McAuliffe, United States District Judge for
the District of New Hampshire, sitting by designation.

                                          2                                    16-16899
We review de novo. Trishan Air, Inc. v. Fed. Ins. Co., 635 F.3d 422, 426 (9th Cir.

2011).

      Burlington insured “Cesar Salmoran DBA Mambo’s Night Club,” under a

commercial general liability policy. That policy excludes from coverage bodily

injury “arising in whole or in part out of any ‘assault’ or ‘battery.’” The policy

includes an endorsement, however, that extends limited coverage for such injuries,

up to $25,000 per occurrence.

      The parties agree about what happened at Mambo’s Night Club in the early

morning hours of July 7, 2013. A physical altercation began in the club between

Blake Maldonado, his brother, and a few other men. The club’s security

employees removed the men from Mambo’s, but the fight continued in the adjacent

parking lot. Maldonado and his brother were in Maldonado’s car, driving around

the lot, when the brother exited the car and resumed the fight. Maldonado then

sped around the parking lot in an effort to get back to and assist his brother. His

car struck the De La Puente Appellants, who happened to be in the lot, walking

from the club.

      The De La Puente Appellants make two arguments regarding the policy

exclusion at issue. First, they say that whether the injuries they suffered were the

result of an “assault and battery” within the meaning of the policy is a question of




                                          3                                    16-16899
fact for a jury. Next, they argue that the policy’s language is ambiguous, because

conflicting provisions describe the exclusion.

      Appellants, however, misread the policy in a critical respect. The assault

and battery exclusion applies not only to injuries directly caused by an assault or

battery, but also to injuries arising out of an assault and battery. Under Nevada

law, such a “policy exclusion unambiguously includes both damages arising from

the assault and battery itself and negligent hiring, training or supervision.”

Hernandez v. First Fin. Ins. Co., 802 P.2d 1278, 1280 (Nev. 1990).

      The rolling physical altercation that began in the club and continued out in

the parking lot (continuing assaults and batteries) falls squarely within the policy’s

definitions of “assault” (an “attempt or threat to inflict injury upon the person of

another, or any display of force such as would give a person reason to fear or

expect immediate bodily harm”), and “battery” (“physical contact with a person

without his or her consent that entails some injury or offensive touching”). And, in

speeding around the parking lot to rejoin the fight, Maldonado was plainly still

engaged in the altercation.

      Appellants also seek to avoid the exclusion and coverage limitation by

positing a distinct negligence theory of liability. Hernandez rejected a similar

argument. The court held that “[f]ailure to prevent an assault and battery is

covered by the broad language in [the] exclusion, which refers to ‘any . . . omission


                                           4                                     16-16899
in connection with the prevention’ of assault and battery.” 802 P.2d at 1280

(emphasis in original). The De La Puente Appellants claim that, rather than arising

from an assault, their injuries can be attributed to other distinct causes, such as

Mambo’s negligent creation of a dangerous environment, its failure to prevent the

fight that began in the club (by failing to admit “only law-abiding patrons,” or to

adequately train staff, and by admitting individuals into Mambo’s who would not

“adhere to reasonable conduct”), as well as its negligent response to the fight

(failing to separate the “two groups involved in the situation”). In other words, the

De La Puente Appellants argue, in substance, that their injuries were caused by

Mambo’s failure to prevent the altercation, and failure to adequately suppress or

halt the altercation. As in Hernandez, because the policy here excludes from

coverage bodily injury “[a]rising in whole or in part out of any act or omission in

connection with avoiding, preventing, suppressing or halting any actual or

threatened ‘assault’ or ‘battery’” (emphasis added), the district court correctly

determined that the De La Puente Appellants’ negligence claim against Mambo’s

falls squarely within the scope of the assault and battery exclusion.

      Finally, the policy language is not ambiguous. Coverage for liability arising

out of an assault or battery is limited to $25,000. The endorsements related to

injuries arising out of assault or battery are clearly titled, and referenced in the first

pages of the policy. Those endorsements unmistakably disclose that they modify


                                            5                                      16-16899
the insurance coverage provided under the Commercial General Liability Form.

And, the relationship between the relevant provisions is equally clear: the first

generally excludes coverage for injuries arising out of assault or battery, and the

second, which appears as a supplement, affords limited coverage for such injuries

($25,000).

      Appellee’s motion to strike is denied as moot.

      AFFIRMED.




                                          6                                    16-16899